Citation Nr: 0803784	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  00-15 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for gastritis, 
esophagitis, and a hiatal hernia, currently evaluated as 10 
percent disabling.

2.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to the veteran's service-
connected disabilities of the left knee, right knee, lumbar 
spine, and digestive system.

3.  Entitlement to service connection for a psychiatric 
disorder, including depression and dysthymic disorder, 
claimed as secondary to the veteran's service-connected 
disabilities of the left knee, right knee, lumbar spine, and 
digestive system.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service on active duty from September 
1980 to December 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1999 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was before the Board in April 2006 at which time it 
was remanded to the RO obtain additional clinical 
information.  

The issues of service connection for cervical spine and 
psychiatric disabilities, to include as secondary to the 
veteran's service-connected disabilities of the left knee, 
right knee, lumbar spine, and digestive system are addressed 
in the REMAND portion of the decision below, and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDING OF FACT

The gastritis does not result in multiple small eroded or 
ulcerated areas, and symptoms; the esophagitis does not 
result in moderate stricture of the esophagus; a hiatal 
hernia is not currently shown.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
gastritis, esophagitis, and hiatal hernia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.7. 4.114, Diagnostic Codes 7203, 7307, 7346 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that her gastritis, esophagitis, and 
hiatal hernia disabilities are far more disabling than the 
current 10 percent disability evaluation indicates.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155. Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7. If there is no specific Diagnostic Code for a 
disability, it is rated by analogy. 38 C.F.R. § 4.20.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other. A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture. 38 C.F.R. § 4.114.  

Under Diagnostic Code 7203, stricture of esophagus, which is 
most analogous to the service connected esophagitis, a 30 
percent disability evaluation requires, moderate stricture; a 
50 percent evaluation requires severe stricture, permitting 
liquids only.  

Diagnostic Code 7307, hypertrophic gastritis, requires 
chronic gastritis with multiple small eroded or ulcerated 
areas, and symptoms for a 30 percent evaluation; a 60 percent 
rating is warranted for chronic gastritis with severe 
hemorrhages, or large ulcerated or eroded areas.

Under Diagnostic Code 7346, hiatal hernia, a 30 percent 
evaluation is warranted for a hiatal hernia with persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health; a 60 
percent evaluation is in order for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  

Where service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

An upper gastrointestinal series was performed for VA 
purposes in November 2006.  It was reported that the 
swallowing act was normal and that there was no distal 
esophageal pathology, hernia, or reflux. The diagnostic 
impression was no distal esophageal, gastric, or duodenal 
pathology.  

VA medical examinations of the stomach, esophagus and hiatal 
hernia were performed in November 2006.  It was reported that 
the veteran had an endoscopy in August 2005 that revealed a 
small hiatal hernia. The veteran reported that since an 
evaluation in 2002, she felt bloating, nausea, and 
regurgitation. She complained of weakness with stomach pain, 
and stomach tightness. It was reported that she vomited twice 
per month and she had bloody vomiting in 2006. She had daily 
colic and abdominal distention after food intake, and 
occasional severe pain requiring bed rest. She denied weight 
changes. There was no evidence of anemia. A physical 
examination revealed tenderness upon palpation. The diagnoses 
were: No evidence of esophageal, gastric or duodenal 
condition.  

Analysis

At VA medical examinations in November 2006 the veteran's 
several subjective complaints and symptoms were duly noted; 
however, it is also noted that the medical evidence of record 
shows that the medical examinations performed were 
essentially absent for any objective pathology associated 
with either gastritis, esophagitis, or a hiatal hernia. The 
diagnoses were consistent, no distal esophageal, gastric, or 
duodenal pathology.

Essentially, it must be concluded that recent medical 
examinations and studies are absent for evidence of chronic 
gastritis, multiple small eroded or ulcerated areas, and 
symptoms. The esophagitis does not result in moderate 
stricture of the esophagus. A hiatal hernia is not currently 
shown. The Board finds that the veteran's gastritis, 
esophagitis, and hiatal hernia disabilities do not 
approximate the criteria necessary for an increased 
disability evaluation under the applicable scheduler 
criteria. 38 C.F.R. § 4.7.Additionally, this case does not 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, requiring 
consideration on an extra- schedular basis. 38 C.F.R. § 
3.321(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against a claim, 
in which case, the claim is denied. Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). The Board concludes that the weight of 
the evidence is against the veteran's claim. An increased 
evaluation for gastritis, esophagitis, and a hiatal hernia is 
not warranted.

Notice and Duty to Assist

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b). A letter from the RO dated in 
November 2003 provided the veteran with an explanation of the 
type of evidence necessary to substantiate her claims, as 
well as an explanation of what evidence was to be provided by 
her and what evidence the VA would attempt to obtain on her 
behalf.  The November 2003 informed the veteran that she 
should submit any additional evidence that she had in her 
possession. A letter of September 2006 as well as the 
supplemental statement of the case in March 2007 provided 
additional notice regarding assignment of ratings and 
effective dates. VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of her claim. However, after she was 
provided the letter she was given a full opportunity to 
submit evidence, and her claims were subsequently 
readjudicated.  She has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no reason 
to believe than any prejudice occurred.  The Board concludes, 
therefore, that the appeal may be adjudicated without a 
remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained. The veteran's service medical records and post 
service treatment records have been obtained. She has been 
afforded appropriate disability evaluation examinations. The 
Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  



ORDER

An increased evaluation for gastritis, esophagitis, and a 
hiatal hernia is denied.


REMAND

The veteran asserts that her cervical spine and psychiatric 
disabilities are related to her service connected left knee, 
right knee, lumbar spine, and digestive system disorders. 

In April 2006 the Board remanded the case to obtain 
additional clinical information, including information 
concerning whether the veteran's claimed cervical spine and 
psychiatric disabilities are etiologically related to her 
service connected disabilities, and whether they are 
"aggravated" by service connected disabilities. It is 
important to note that additional disability resulting from 
the aggravation of a non-service- connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

It is the Board's opinion that remand instructions were not 
complied with. Although medical examinations were preformed 
in October and November 2006, the medical reports are absent 
for opinions on aggravation of claimed cervical spine and 
psychiatric disabilities by a service-connected condition. In 
Stegall v. West, 11 Vet. App. 268 (1998), the United States 
Court of Appeals for Veterans Claims (Court) held that a 
remand by the Board confers on a claimant, as a matter of 
law, the right to compliance with the remand orders, and that 
the Secretary of Veterans Affairs has a concomitant duty to 
ensure compliance with the terms of the remand.        

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for addendums to 
the October 2006 VA medical examination of 
the spine, and the November 2006 VA 
medical examination for mental disorders. 
Each examiner is requested to offer an 
addendum, opining as to whether the 
service-connected left knee, right knee, 
lumbar spine, or digestive system 
disabilities, have respectively aggravated 
the claimed cervical spine and psychiatric 
disabilities, and, if so, to what extent 
above and beyond the level of impairment 
existing prior to the aggravation.

(a) If either of the VA examiners is 
unavailable, then the veteran should be 
afforded VA mental disorder and spine 
examinations, and the examiners requested 
to opine as to whether the service-
connected left knee, right knee, lumbar 
spine, or digestive system disabilities, 
have respectively aggravated the claimed 
cervical spine and psychiatric 
disabilities, and, if so, to what extent 
above and beyond the level of impairment 
existing prior to the aggravation.
 
2.  The RO must ensure that all requested 
action has been accomplished (to the 
extent possible) in compliance with this 
REMAND. If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken. See Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  After completion of the above, the RO 
should review the expanded record, and 
determine if the benefits sought can be 
granted. If the issues remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond. Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


